IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ELTON LEE BAKER, SR.,

              Petitioner,

v.                                                     Case No. 5D17-4116

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed February 9, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Elton Lee Baker, Sr., Lowell, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the February 21, 2017

order denying Petitioner’s petition for writ of habeas corpus, filed pursuant to Florida

Rule of Criminal Procedure 3.850(m), in Case No. 2017-CA-69 in the Circuit Court in

and for Sumter County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., BERGER and LAMBERT, JJ., concur.